—In an action to recover damages for wrongful death and medical malpractice, the defendants County of Nassau, Nassau County Medical Center, and Paul Kleinman appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), entered September 15, 1999, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $691,526.
Ordered that the judgment is affirmed, with costs.
The trial evidence presented a valid line of reasoning to support the jury’s conclusion that the defendant Paul Kleinman departed from good and accepted medical practice by failing to prescribe physical therapy for the obese decedent after placing him in a long cast following his ankle surgery, and that the departure was a substantial factor in causing the decedent’s death by pulmonary embolism (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129). Moreover, the conflicts between the testimony of the plaintiffs and the defendants’ witnesses, including their respective expert witnesses, merely presented credibility issues for the jury to resolve (see, People v Jackson, 65 NY2d 265; Gray v McParland, 255 AD2d 359), As the verdict was supported by a fair interpretation of the evidence, there is no basis to disturb it. Ritter, J. P., Santucci, Goldstein and Crane, JJ., concur.